Exhibit 10.43

 

 

 

 

 

LOAN AGREEMENT

BY AND BETWEEN

THE STATE OF NEW JERSEY,

ACTING BY AND THROUGH THE NEW JERSEY

DEPARTMENT OF ENVIRONMENTAL PROTECTION,

AND

MIDDLESEX WATER COMPANY

 

 

 

 

 

 

DATED AS OF MAY 1, 2012

 

 

  TABLE OF CONTENTS             Page ARTICLE I   DEFINITIONS SECTION 1.01.
Definitions 2   ARTICLE II
  REPRESENTATIONS AND COVENANTS OF BORROWER
  SECTION 2.01. Representations of Borrower 5 SECTION 2.02. Particular Covenants
of Borrower 8  
ARTICLE III
  LOAN TO BORROWER; AMOUNTS PAYABLE; GENERAL AGREEMENTS
  SECTION 3.01. Loan; Loan Term 13 SECTION 3.02. Disbursement of Loan Proceeds
13 SECTION 3.03. Amounts Payable 14 SECTION 3.03A. Loan Proceeds after
Completion of Project Draws 15 SECTION 3.04. Unconditional Obligations 15
SECTION 3.05. Loan Agreement to Survive Loan 16 SECTION 3.06. Disclaimer of
Warranties and Indemnification 16 SECTION 3.07. Option to Prepay Loan Repayments
17 SECTION 3.08. Priority of Loan and Trust Loan 17 SECTION 3.09. Approval of
the New Jersey State Treasurer 18  
ARTICLE IV
  ASSIGNMENT OF LOAN AGREEMENT AND BORROWER BOND
  SECTION 4.01. Assignment and Transfer by State 19 SECTION 4.02. Assignment by
Borrower 19  
ARTICLE V
  EVENTS OF DEFAULT AND REMEDIES
  SECTION 5.01. Events of Default 20 SECTION 5.02. Notice of Default 21 SECTION
5.03. Remedies on Default 21 SECTION 5.04. Attorneys’ Fees and Other Expenses 21
SECTION 5.05. Application of Moneys 21

 

-i-

 



   TABLE OF CONTENTS
        Page       SECTION 5.06. No Remedy Exclusive; Waiver; Notice 21 SECTION
5.07. Retention of State’s Rights 22  
ARTICLE VI
  MISCELLANEOUS
  SECTION 6.01. Notices 23 SECTION 6.02. Binding Effect 23 SECTION 6.03.
Severability 23 SECTION 6.04. Amendments, Supplements and Modifications 23
SECTION 6.05. Execution in Counterparts 24 SECTION 6.06. Applicable Law and
Regulations 24 SECTION 6.07. Consents and Approvals 24 SECTION 6.08. Captions 24
SECTION 6.09. Further Assurances 24            

 

SCHEDULE A Certain Additional Loan Agreement Provisions S-1 EXHIBIT A (1)
Description of Project and Environmental Infrastructure System A-1   (2)
Description of Loan A-2 EXHIBIT B Basis for Determination of Allowable Project
Costs B-1 EXHIBIT C Estimated Disbursement Schedule C-1 EXHIBIT D Specimen
Borrower Bond D-1 EXHIBIT E Opinions of Borrower’s Bond Counsel and General
Counsel E-1 EXHIBIT F Additional Covenants and Requirements F-1 EXHIBIT G
General Administrative Requirements for the State Environmental Infrastructure
Financing Program G-1      

-ii-

 

NEW JERSEY ENVIRONMENTAL INFRASTRUCTURE FUND LOAN AGREEMENT

THIS LOAN AGREEMENT, made and entered into as of May 1, 2012 by and between THE
STATE OF NEW JERSEY, acting by and through the New Jersey Department of
Environmental Protection, and the Borrower (capitalized terms used in this Loan
Agreement shall have, unless the context otherwise requires, the meanings
ascribed thereto in Section 1.01 hereof);

WITNESSETH THAT:

WHEREAS, the Borrower has, in accordance with the Regulations, made timely
application to the State for a Loan to finance a portion of the Costs of the
Project;

WHEREAS, the State has approved the Borrower’s application for a Loan from
Federal Funds, if and when received by and available to the State, and moneys
from repayments of loans previously made from such Federal Funds, in the amount
of the loan commitment set forth in Exhibit A-2 attached hereto and made a part
hereof to finance a portion of the Costs of the Project;

WHEREAS, the New Jersey State Legislature has approved an appropriations act
that authorizes an expenditure of said proceeds, Federal Funds or related moneys
to finance a portion of the Costs of the Project;

WHEREAS, the Borrower, in accordance with the Business Corporation Law and all
other applicable law, will issue a Borrower Bond to the State evidencing said
Loan at the Loan Closing; and

WHEREAS, in accordance with the New Jersey Environmental Infrastructure Trust
Act, P.L. 1985, c. 334, as amended, and the Regulations, the Borrower has been
awarded a Trust Loan for a portion of the Costs of the Project plus, if
applicable to the Borrower, capitalized interest on the Trust Loan and certain
costs of issuance.

NOW, THEREFORE, for and in consideration of the award of the Loan by the State,
the Borrower agrees to complete the Project and to perform under this Loan
Agreement in accordance with the conditions, covenants and procedures set forth
herein and attached hereto as part hereof, as follows:

 

 

ARTICLE I

DEFINITIONS



SECTION 1.01.          Definitions.

(a)          The following terms as used in this Loan Agreement shall, unless
the context clearly requires otherwise, have the following meanings:

“Administrative Fee” means an annual fee of up to one percent (1.0%) of the
initial principal amount of the Loan or such lesser amount, if any, as may be
authorized by any act of the New Jersey State Legislature and as the State may
approve from time to time.

“Authorized Officer” means, in the case of the Borrower, any person or persons
authorized pursuant to a resolution of the board of directors of the Borrower to
perform any act or execute any document relating to the Loan, the Borrower Bond
or this Loan Agreement.

“Bond Counsel” means a law firm appointed or approved by the State, as the case
may be, having a reputation in the field of municipal law whose opinions are
generally acceptable by purchasers of municipal bonds.

“Borrower” means the corporation that is a party to and is described in Schedule
A to this Loan Agreement, and its successors and assigns.

“Borrower Bond” means the general obligation bond, note, debenture or other
evidence of indebtedness authorized, executed, attested and delivered by the
Borrower to the State and authenticated on behalf of the Borrower to evidence
the Loan, a specimen of which is attached hereto as Exhibit D and made a part
hereof.

“Borrowers” means any other Local Government Unit or Private Entity (as such
terms are defined in the Regulations) authorized to construct, operate and
maintain Environmental Infrastructure Facilities that have entered into Loan
Agreements with the State pursuant to which the State will make Loans to such
recipients from Federal Funds.

"Business Corporation Law" means the "New Jersey Business Corporation Act",
constituting Chapter 263 of the Pamphlet Laws of 1968 of the State (codified at
N.J.S.A. 14A:1-1 et seq.), as the same may from time to time be amended and
supplemented.

“Code” means the Internal Revenue Code of 1986, as the same may from time to
time be amended and supplemented, including any regulations promulgated
thereunder, any successor code thereto and any administrative or judicial
interpretations thereof.

“Costs” means those costs that are eligible, reasonable, necessary, allocable to
the Project and permitted by generally accepted accounting principles, including
Allowances and Building Costs (as defined in the Regulations), as shall be
determined on a project-specific basis in accordance with the Regulations as set
forth in Exhibit B hereto, as the same may be amended by subsequent eligible
costs as evidenced by a certificate of an authorized officer of the State.

-2-

 



“Department” means the New Jersey Department of Environmental Protection.

“Environmental Infrastructure Facilities” means Water Supply Facilities (as such
term is defined in the Regulations).

“Environmental Infrastructure System” means the Environmental Infrastructure
Facilities of the Borrower, including the Project, described in Exhibit A-1
attached hereto and made a part hereof for which the Borrower is borrowing the
Loan under this Loan Agreement.

“Event of Default” means any occurrence or event specified in Section 5.01
hereof.

“Excess Project Funds” shall have the meaning set forth in Section 3.03A hereof.

“Federal Funds” means those funds awarded to the State pursuant to the Clean
Water Act (33 U.S.C. §1251 et seq.) or the Safe Drinking Water Act (42 U.S.C.
§300f et seq.), as the same may from time to time be amended and supplemented.

“Loan” means the loan made by the State to the Borrower to finance or refinance
a portion of the Costs of the Project pursuant to this Loan Agreement. For all
purposes of this Loan Agreement, the principal amount of the Loan at any time
shall be the amount of the loan commitment set forth in Exhibit A-2 attached
hereto and made a part hereof (such amount being also specified as the initial
aggregate principal amount of the Borrower Bond) less any amount of such
principal amount that has been repaid by the Borrower under this Loan Agreement
and less any adjustment made for low bid or final building costs pursuant to the
provisions of N.J.A.C. 7:22-3.26 and the appropriations act of the New Jersey
State Legislature authorizing the expenditure of moneys to finance a portion of
the Costs of the Project.

“Loan Agreement” means this Loan Agreement, including Schedule A and the
Exhibits attached hereto, as it may be supplemented, modified or amended from
time to time in accordance with the terms hereof.

“Loan Agreements” means any other loan agreements entered into by and between
the State and one or more of the Borrowers pursuant to which the State will make
Loans to such Borrowers from Federal Funds.

“Loan Closing” means the date upon which the Borrower shall deliver its Borrower
Bond, as previously authorized, executed, attested and, if applicable,
authenticated, to the State.

“Loan Repayments” means the sum of (i) the repayments of the principal amount of
the Loan payable by the Borrower pursuant to Section 3.03(a) of this Loan
Agreement and (ii) any late charges incurred hereunder, but shall not include
the Administrative Fee.

“Loan Term” means the term of this Loan Agreement provided in Sections 3.01 and
3.03 hereof and in Exhibit A-2 attached hereto and made a part hereof.

“Loans” means the loans made by the State to the Borrowers under the Loan
Agreements from moneys from Federal Funds.

-3-

 



“Prime Rate” means the prevailing commercial interest rate announced by the
Trustee from time to time in the State as its prime lending rate.

“Project” means the Environmental Infrastructure Facilities of the Borrower
described in Exhibit A-1 attached hereto and made a part hereof, which
constitutes a project for which the State is permitted to make a loan to the
Borrower pursuant to the Regulations, all or a portion of the Costs of which is
financed or refinanced by the State through the making of the Loan under this
Loan Agreement and which may be identified under either the Drinking Water or
Clean Water Project Lists with the Project Number specified in Exhibit A-1
attached hereto.

“Regulations” means the rules and regulations, as applicable, now or hereafter
promulgated under N.J.A.C. 7:22-3 et seq., 7:22-4 et seq., 7:22-5 et seq.,
7:22-6 et seq., 7:22-7 et seq., 7:22-8 et seq., 7:22-9 et seq. and 7:22-10 et
seq., as the same may from time to time be amended and supplemented.

“State” means the State of New Jersey, acting, unless otherwise specifically
indicated, by and through the Department, and its successors and assigns.

“Trust” means the New Jersey Environmental Infrastructure Trust, a public body
corporate and politic with corporate succession duly created and validly
existing under and by virtue of P.L. 1985, c. 334, as amended (N.J.S.A. 58:11B-1
et seq.).

“Trust Loan” means the loan made to the Borrower by the Trust pursuant to the
Trust Loan Agreement.

“Trust Loan Agreement” means the loan agreement by and between the Borrower and
the Trust dated as of May 1, 2012 to finance or refinance a portion of the Costs
of the Project.

(b)          In addition to the capitalized terms defined in subsection (a) of
this Section 1.01, certain additional capitalized terms used in this Loan
Agreement shall, unless the context clearly requires otherwise, have the
meanings ascribed to such additional capitalized terms in Schedule A attached
hereto and made a part hereof.

(c)          Except as otherwise defined herein or where the context otherwise
requires, words importing the singular number shall include the plural number
and vice versa, and words importing persons shall include firms, associations,
corporations, agencies and districts. Words importing one gender shall include
the other gender.

-4-

 

ARTICLE II

REPRESENTATIONS AND COVENANTS OF BORROWER

SECTION 2.01.          Representations of Borrower. The Borrower represents for
the benefit of the State as follows:

(a)          Organization and Authority.

(i)          The Borrower is a corporation duly created and validly existing
under and pursuant to the Constitution and statutes of the State of New Jersey,
including the Business Corporation Law.

(ii)          The acting officers of the Borrower who are contemporaneously
herewith performing or have previously performed any action contemplated in this
Loan Agreement either are or, at the time any such action was performed, were
the duly appointed or elected officers of such Borrower empowered by applicable
New Jersey law and, if applicable, authorized by resolution of the Borrower to
perform such actions. To the extent any such action was performed by an officer
no longer the duly acting officer of such Borrower, all such actions previously
taken by such officer are still in full force and effect.

(iii)          The Borrower has full legal right and authority and all necessary
licenses and permits required as of the date hereof to own, operate and maintain
its Environmental Infrastructure System, to carry on its activities relating
thereto, to execute, attest and deliver this Loan Agreement and the Borrower
Bond, to authorize the authentication of the Borrower Bond, to sell the Borrower
Bond to the State, to undertake and complete the Project and to carry out and
consummate all transactions contemplated by this Loan Agreement.

(iv)          The proceedings of the Borrower’s board of directors approving
this Loan Agreement and the Borrower Bond, authorizing the execution,
attestation and delivery of this Loan Agreement and the Borrower Bond,
authorizing the sale of the Borrower Bond to the State, authorizing the
authentication of the Borrower Bond on behalf of the Borrower and authorizing
the Borrower to undertake and complete the Project, including, without
limitation, the Borrower Bond Resolution (collectively, the “Proceedings”), have
been duly and lawfully adopted in accordance with the Business Corporation Law
and other applicable New Jersey law at a meeting or meetings that were duly
called and held in accordance with the Borrower By-Laws and at which quorums
were present and acting throughout.

(v)          By official action of the Borrower taken prior to or concurrent
with the execution and delivery hereof, including, without limitation, the
Proceedings, the Borrower has duly authorized, approved and consented to all
necessary action to be taken by the Borrower for: (A) the execution,
attestation, delivery and performance of this Loan Agreement and the
transactions contemplated hereby; (B) the issuance of the Borrower Bond and the
sale thereof to the State upon the terms set forth herein; and (C)

-5-

 

the execution, delivery and due performance of any and all other certificates,
agreements and instruments that may be required to be executed, delivered and
performed by the Borrower in order to carry out, give effect to and consummate
the transactions contemplated by this Loan Agreement.

(vi)          This Loan Agreement and the Borrower Bond have each been duly
authorized by the Borrower and duly executed, attested and delivered by
Authorized Officers of the Borrower, and the Borrower Bond has been duly sold by
the Borrower to the State, duly authenticated by the Trust or paying agent, if
applicable, under the Borrower Bond Resolution and duly issued by the Borrower
in accordance with the terms of the Borrower Bond Resolution; and assuming that
the State has all the requisite power and authority to authorize, execute,
attest and deliver, and has duly authorized, executed, attested and delivered,
this Loan Agreement, and assuming further that this Loan Agreement is the legal,
valid and binding obligation of the State, enforceable against the State in
accordance with its terms, each of this Loan Agreement and the Borrower Bond
constitutes a legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its respective terms, except as the
enforcement thereof may be affected by bankruptcy, insolvency or other laws or
the application by a court of legal or equitable principles affecting creditors'
rights; and the information contained under "Description of Loan" in Exhibit A-2
attached hereto and made a part hereof is true and accurate in all respects.

(b)          Full Disclosure. There is no fact that the Borrower has not
disclosed to the State in writing on the Borrower’s application for the Loan or
otherwise that materially adversely affects or (so far as the Borrower can now
foresee) that will materially adversely affect the properties, activities,
prospects or condition (financial or otherwise) of the Borrower or its
Environmental Infrastructure System, or the ability of the Borrower to make all
Loan Repayments or otherwise to observe and perform its duties, covenants,
obligations and agreements under this Loan Agreement and the Borrower Bond.

(c)          Pending Litigation. There are no proceedings pending or, to the
knowledge of the Borrower, threatened against or affecting the Borrower in any
court or before any governmental authority or arbitration board or tribunal
that, if adversely determined, would materially adversely affect (i) the
undertaking or completion of the Project, (ii) the properties, activities,
prospects or condition (financial or otherwise) of the Borrower or its
Environmental Infrastructure System, (iii) the ability of the Borrower to make
all Loan Repayments, (iv) the authorization, execution, attestation or delivery
of this Loan Agreement or the Borrower Bond, (v) the issuance of the Borrower
Bond and the sale thereof to the State, (vi) the adoption of the Borrower Bond
Resolution, or (vii) the Borrower’s ability otherwise to observe and perform its
duties, covenants, obligations and agreements under this Loan Agreement and the
Borrower Bond, which proceedings have not been previously disclosed in writing
to the State either in the Borrower’s application for the Loan or otherwise.

(d)          Compliance with Existing Laws and Agreements. (i) The
authorization, execution, attestation and delivery of this Loan Agreement and
the Borrower Bond by the Borrower, (ii) the authentication of the Borrower Bond
by the Trust or paying agent under the Borrower Bond Resolution, as the case may
be, and the sale of the Borrower Bond to the State,

-6-

 

(iii) the adoption of the Borrower Bond Resolution, (iv) the observation and
performance by the Borrower of its duties, covenants, obligations and agreements
hereunder and thereunder, (v) the consummation of the transactions provided for
in this Loan Agreement, the Borrower Bond Resolution and the Borrower Bond, and
(vi) the undertaking and completion of the Project will not (A) other than the
lien, charge or encumbrance created hereby, by the Borrower Bond, by the
Borrower Bond Resolution and by any other outstanding debt obligations of the
Borrower that are at parity with the Borrower Bond as to lien on, and source and
security for payment thereon from, the revenues of the Borrower’s Environmental
Infrastructure System, result in the creation or imposition of any lien, charge
or encumbrance upon any properties or assets of the Borrower pursuant to, (B)
result in any breach of any of the terms, conditions or provisions of, or (C)
constitute a default under, any existing resolution, outstanding debt or lease
obligation, trust agreement, indenture, mortgage, deed of trust, loan agreement
or other instrument to which the Borrower is a party or by which the Borrower,
its Environmental Infrastructure System or any of its properties or assets may
be bound, nor will such action result in any violation of the provisions of the
charter or other document pursuant to which the Borrower was established or any
laws, ordinances, injunctions, judgments, decrees, rules, regulations or
existing orders of any court or governmental or administrative agency, authority
or person to which the Borrower, its Environmental Infrastructure System or its
properties or operations is subject.

(e)          No Defaults. No event has occurred and no condition exists that,
upon the authorization, execution, attestation and delivery of this Loan
Agreement and the Borrower Bond, the issuance of the Borrower Bond and the sale
thereof to the State, the adoption of the Borrower Bond Resolution or the
receipt of the amount of the Loan, would constitute an Event of Default
hereunder. The Borrower is not in violation of, and has not received notice of
any claimed violation of, any term of any agreement or other instrument to which
it is a party or by which it, its Environmental Infrastructure System or its
properties may be bound, which violation would materially adversely affect the
properties, activities, prospects or condition (financial or otherwise) of the
Borrower or its Environmental Infrastructure System or the ability of the
Borrower to make all Loan Repayments, to pay all other amounts due hereunder or
otherwise to observe and perform its duties, covenants, obligations and
agreements under this Loan Agreement and the Borrower Bond.

(f)          Governmental Consent. The Borrower has obtained all permits and
approvals required to date by any governmental body or officer for the
authorization, execution, attestation and delivery of this Loan Agreement and
the Borrower Bond, for the issuance of the Borrower Bond and the sale thereof to
the State, for the adoption of the Borrower Bond Resolution, for the making,
observance and performance by the Borrower of its duties, covenants, obligations
and agreements under this Loan Agreement and the Borrower Bond and for the
undertaking or completion of the Project and the financing or refinancing
thereof, including, but not limited to, if required, the approval by the New
Jersey Board of Public Utilities (the “BPU”) of the issuance by the Borrower of
the Borrower Bond to the State and any other approvals required therefor by the
BPU; and the Borrower has complied with all applicable provisions of law
requiring any notification, declaration, filing or registration with any
governmental body or officer in connection with the making, observance and
performance by the Borrower of its duties, covenants, obligations and agreements
under this Loan Agreement and the Borrower Bond or with the undertaking or
completion of the Project and the financing or refinancing thereof. No consent,
approval or authorization of, or filing, registration or qualification with, any

-7-

 

governmental body or officer that has not been obtained is required on the part
of the Borrower as a condition to the authorization, execution, attestation and
delivery of this Loan Agreement and the Borrower Bond, the issuance of the
Borrower Bond and the sale thereof to the State, the undertaking or completion
of the Project or the consummation of any transaction herein contemplated.

(g)          Compliance with Law. The Borrower:

(i)          is in compliance with all laws, ordinances, governmental rules and
regulations to which it is subject, the failure to comply with which would
materially adversely affect (A) the ability of the Borrower to conduct its
activities or to undertake or complete the Project, (B) the ability of the
Borrower to make the Loan Repayments and to pay all other amounts due hereunder,
or (C) the condition (financial or otherwise) of the Borrower or its
Environmental Infrastructure System; and

(ii)          has obtained all licenses, permits, franchises or other
governmental authorizations presently necessary for the ownership of its
properties or for the conduct of its activities that, if not obtained, would
materially adversely affect (A) the ability of the Borrower to conduct its
activities or to undertake or complete the Project, (B) the ability of the
Borrower to make the Loan Repayments and to pay all other amounts due hereunder,
or (C) the condition (financial or otherwise) of the Borrower or its
Environmental Infrastructure System.

(h)          Use of Proceeds. The Borrower will apply the proceeds of the Loan
from the State as described in Exhibit B attached hereto and made a part hereof
(i) to finance or refinance a portion of the Costs of the Borrower’s Project;
and (ii) where applicable, to reimburse the Borrower for a portion of the Costs
of the Borrower’s Project, which portion was paid or incurred in anticipation of
reimbursement by the State and is eligible for such reimbursement under and
pursuant to the Regulations, the Code and any other applicable law. All of such
costs constitute Costs for which the State is authorized to make Loans to the
Borrower pursuant to the Regulations.

SECTION 2.02.          Particular Covenants of Borrower.

(a)          Promise to Pay. The Borrower unconditionally and irrevocably
promises in accordance with the terms of and to the extent provided in the
Borrower Bond Resolution, to make punctual payment of the principal of the Loan
and the Borrower Bond, and all other amounts due under this Loan Agreement and
the Borrower Bond according to their respective terms.

(b)          Performance Under Loan Agreement; Rates. The Borrower covenants and
agrees (i) to comply with all applicable state and federal laws, rules and
regulations in the performance of this Loan Agreement; (ii) to maintain its
Environmental Infrastructure System in good repair and operating condition;
(iii) to cooperate with the State in the observance and performance of the
respective duties, covenants, obligations and agreements of the Borrower and the
State under this Loan Agreement; and (iv) to establish, levy and collect rents,
rates and other charges for the products and services provided by its
Environmental Infrastructure System, which rents, rates

-8-

 

and other charges shall be at least sufficient to comply with all covenants
pertaining thereto contained in, and all other provisions of, any bond
resolution, trust indenture or other security agreement, if any, relating to any
bonds, notes or other evidences of indebtedness issued or to be issued by the
Borrower, including without limitation rents, rates and other charges, together
with other available moneys, sufficient to pay the principal of, and interest if
any on, the Borrower Bond, plus all other amounts due hereunder.

(c)          Revenue Obligation; No Prior Pledges. The Borrower shall not be
required to make payments under this Loan Agreement except from the revenues of
its Environmental Infrastructure System and from such other funds of such
Environmental Infrastructure System legally available therefor and from any
other sources pledged to such payment pursuant to subsection (a) of this Section
2.02. In no event shall the Borrower be required to make payments under this
Loan Agreement from any revenues or receipts not derived from its Environmental
Infrastructure System or pledged pursuant to subsection (a) of this Section
2.02. Except for (i) loan repayments required with respect to the Trust Loan,
(ii) the debt service on any future bonds or notes of the Borrower issued at
parity with the Borrower Bond under the Borrower Bond Resolution, and (iii) the
debt service on any bonds, notes or evidences of indebtedness of the Borrower at
parity with the Borrower Bond under the Borrower Bond Resolution and currently
outstanding or issued on the date hereof, the revenues derived by the Borrower
from its Environmental Infrastructure System, after the payment of all costs of
operating and maintaining the Environmental Infrastructure System, are and will
be free and clear of any pledge, lien, charge or encumbrance thereon or with
respect thereto prior to, or of equal rank with, the obligation of the Borrower
to make Loan Repayments under this Loan Agreement and the Borrower Bond, and all
corporate or other action on the part of the Borrower to that end has been and
will be duly and validly taken.

(d)          Completion of Project and Provision of Moneys Therefor. The
Borrower covenants and agrees (i) to exercise its best efforts in accordance
with prudent environmental infrastructure utility practice to complete the
Project and to accomplish such completion on or before the estimated Project
completion date set forth in Exhibit G hereto and made a part hereof; (ii) to
comply with the terms and provisions contained in Exhibit G hereto; and (iii) to
provide from its own fiscal resources all moneys, in excess of the total amount
of loan proceeds it receives under the Loan and Trust Loan, required to complete
the Project.

(e)          See Section 2.02(e) as set forth in Schedule A attached hereto,
made a part hereof and incorporated in this Section 2.02(e) by reference as if
set forth in full herein.

(f)          Reserved.

(g)          Operation and Maintenance of Environmental Infrastructure System.
The Borrower covenants and agrees that it shall, in accordance with prudent
environmental infrastructure utility practice, (i) at all times operate the
properties of its Environmental Infrastructure System and any business in
connection therewith in an efficient manner, (ii) maintain its Environmental
Infrastructure System in good repair, working order and operating condition, and
(iii) from time to time make all necessary and proper repairs, renewals,
replacements, additions, betterments and improvements with respect to its
Environmental

-9-

 

Infrastructure System so that at all times the business carried on in connection
therewith shall be properly and advantageously conducted.

(h)          Records and Accounts.

(i)          The Borrower shall keep accurate records and accounts for its
Environmental Infrastructure System (the “System Records”) separate and distinct
from its other records and accounts (the “General Records”). Such System Records
shall be audited annually by an independent or certified public accountant,
which may be part of the annual audit of the General Records of the Borrower.
Such System Records and General Records shall be made available for inspection
by the State at any reasonable time upon prior written notice, and a copy of
such annual audit(s) therefor, including all written comments and
recommendations of such accountant, shall be furnished to the State within 150
days of the close of the fiscal year being so audited or, with the consent of
the State, such additional period as may be provided by law.

(ii)          Within 30 days following receipt of any Loan proceeds, including
without limitation the “Allowance for Administrative Costs” or the “Allowance
for Planning and Design” set forth in Exhibit B hereto, the Borrower shall
allocate such proceeds to an expenditures in a manner that satisfies the
requirements of Treasury Regulation §1.148-6(d) and transmit a copy of each such
allocation to the State. No portion of the Allowance for Administrative Costs
will be allocated to a cost other than a cost described in N.J.A.C. 7:22-5.11(a)
3, 4 or 6. No portion of the Allowance for Planning and Design will be allocated
to a cost other than a cost described N.J.A.C. 7:22-5.12, or other costs of the
Borrower’s Environmental Infrastructure System which are “capital expenditures,”
within the meaning of Treasury Regulations §1.150-1. The Borrower shall retain
records of such allocations for at least until the date that is three years
after the scheduled maturity date of the Loan. The Borrower shall make such
records available to the State within 15 days of any request by the State.

(i)          Inspections; Information. The Borrower shall permit the State and
any party designated by the State, at any and all reasonable times during
construction of the Project and thereafter upon prior written notice, to
examine, visit and inspect the property, if any, constituting the Project and to
inspect and make copies of any accounts, books and records, including (without
limitation) its records regarding receipts, disbursements, contracts,
investments and any other matters relating thereto and to its financial
standing, and shall supply such reports and information as the State may
reasonably require in connection therewith.

(j)          Insurance. The Borrower shall maintain or cause to be maintained,
in force, insurance policies with responsible insurers or self-insurance
programs providing against risk of direct physical loss, damage or destruction
of its Environmental Infrastructure System at least to the extent that similar
insurance is usually carried by utilities constructing, operating and
maintaining Environmental Infrastructure Facilities of the nature of the
Borrower’s Environmental Infrastructure System, including liability coverage,
all to the extent available at reasonable cost but in no case less than will
satisfy all applicable regulatory requirements.

-10-

 



(k)          Costs of Project. The Borrower certifies that the building cost of
the Project, as listed in Exhibit B hereto and made a part hereof, is a
reasonable and accurate estimation thereof, and it will supply to the State a
certificate from a licensed professional engineer authorized to practice in the
State stating that such building cost is a reasonable and accurate estimation
and that the useful life of the Project exceeds the maturity date of the
Borrower Bond.

(l)          Delivery of Documents. Concurrently with the delivery of this Loan
Agreement (as previously authorized, executed and attested) at the Loan Closing,
the Borrower will cause to be delivered to the State each of the following
items:

(i)          an opinion of the Borrower’s bond counsel substantially in the form
of Exhibit E hereto; provided, however, that the State may permit portions of
such opinion to be rendered by general counsel to the Borrower and may permit
variances in such opinion from the form set forth in Exhibit E if such variances
are acceptable to the State;

(ii)          counterparts of this Loan Agreement as previously executed and
attested by the parties hereto;

(iii)          copies of those resolutions finally adopted by the board of
directors of the Borrower and requested by the State, including, without
limitation, (A) the resolution of the Borrower authorizing the execution,
attestation and delivery of this Loan Agreement, (B) the Borrower Bond
Resolution, as amended and supplemented as of the date of the Loan Closing,
authorizing the execution, attestation, authentication, sale and delivery of the
Borrower Bond to the State, (C) the resolution of the Borrower confirming the
details of the sale of the Borrower Bond to the State, each of said resolutions
of the Borrower being certified by an Authorized Officer of the Borrower as of
the date of the Loan Closing, (D) the resolution of the BPU approving the
issuance by the Borrower of the Borrower Bond to the State and setting forth any
other approvals required therefor by the BPU, if applicable, and (E) any other
Proceedings; and

(iv)          the certificates of insurance coverage as required pursuant to the
terms of Section 3.06(c) hereof and such other certificates, documents, opinions
and information as the State may require in Exhibit F hereto, if any.

(m)          Execution and Delivery of Borrower Bond. Concurrently with the
delivery of this Loan Agreement at the Loan Closing, the Borrower shall also
deliver to the State the Borrower Bond, as previously executed, attested and, if
applicable, authenticated.

(n)          Notice of Material Adverse Change. The Borrower shall promptly
notify the State of any material adverse change in the properties, activities,
prospects or condition (financial or otherwise) of the Borrower or its
Environmental Infrastructure System, or in the ability of the Borrower to make
all Loan Repayments and otherwise to observe and perform its duties, covenants,
obligations and agreements under this Loan Agreement and the Borrower Bond.

(o)          Continuing Representations. The representations of the Borrower
contained herein shall be true at the time of the execution of this Loan
Agreement and at all times during the term of this Loan Agreement.

-11-

 



(p)          Additional Covenants and Requirements. (i) No later than the Loan
Closing and, if necessary, in connection with the making of the Loan, additional
covenants and requirements have been included in Exhibit F hereto and made a
part hereof. Such covenants and requirements may include, but need not be
limited to, the maintenance of specified levels of Environmental Infrastructure
System rates, the issuance of additional debt of the Borrower, and the transfer
of revenues and receipts from the Borrower’s Environmental Infrastructure
System. The Borrower agrees to observe and comply with each such additional
covenant and requirement, if any, included in Exhibit F hereto. (ii) Additional
defined terms, covenants, representations and requirements have been included in
Schedule A attached hereto and made a part hereof. Such additional defined
terms, covenants, representations and requirements are incorporated in this Loan
Agreement by reference thereto as if set forth in full herein and the Borrower
hereby agrees to observe and comply with each such additional term, covenant,
representation and requirement included in Schedule A as if the same were set
forth in their entirety where reference thereto is made in this Loan Agreement.

-12-

 

ARTICLE III

LOAN TO BORROWER; AMOUNTS PAYABLE; GENERAL AGREEMENTS

SECTION 3.01.          Loan; Loan Term. The State hereby agrees to make the Loan
as described in Exhibit A-2 hereof and to disburse proceeds of the Loan to the
Borrower in accordance with Section 3.02 and Exhibit C hereof, and the Borrower
hereby agrees to borrow and accept the Loan from the State upon the terms set
forth in Exhibit A-2 attached hereto and made a part hereof; provided, however,
that the State shall be under no obligation to make the Loan if (a) at the Loan
Closing, the Borrower does not deliver to the State a Borrower Bond and such
other documents required under Section 2.02(l) hereof, or (b) an Event of
Default has occurred and is continuing under this Loan Agreement. Although the
State intends to disburse proceeds of the Loan to the Borrower at the times and
up to the amounts set forth in Exhibit C to pay a portion of the Costs of the
Project, due to unforeseen circumstances there may not be sufficient Federal
Funds on deposit on any date to make the disbursement in such amount.
Nevertheless, the Borrower agrees that the aggregate principal amount set forth
in Exhibit A-2 hereto shall constitute the initial principal amount of the Loan
(as the same may be adjusted downward in accordance with the definition
thereof), and the State shall have no obligation thereafter to loan any
additional amounts to the Borrower.

The Borrower shall have no legal or equitable interest in the Federal Funds
received by and available to the State or in moneys from repayments of loans
previously made from Federal Fund by the State.

The Borrower shall use the proceeds of the Loan strictly in accordance with
Section 2.01(h) hereof.

The payment obligations created under this Loan Agreement and the obligations to
pay the principal of and other amounts due under the Borrower Bond are each
direct, general, irrevocable and unconditional obligations of the Borrower
payable from any source legally available to the Borrower in accordance with the
terms of and to the extent provided in the Borrower Bond Resolution.

SECTION 3.02.          Disbursement of Loan Proceeds.

(a)          The State shall disburse Federal Funds earmarked for the Loan to
the Borrower in accordance with the terms hereof. Before each and every
disbursement of the proceeds of the Loan by the State to the Borrower, the
Borrower shall in accordance with the procedures set forth in the Regulations
submit to the State a requisition executed by an Authorized Officer of the
Borrower.

(b)          The State shall not be under any obligation to disburse any Loan
proceeds to the Borrower under this Loan Agreement, unless:

(i)          the Loan Closing shall have occurred on the date established
therefor by the State;

-13-

 



(ii)          there shall be Federal Funds from time to time to fund the Loan,
as determined solely by the State;

(iii)          in accordance with the “New Jersey Environmental Infrastructure
Trust Act”, P.L. 1985, c. 334, as amended (N.J.S.A. 58:11B-1 et seq.), and the
Regulations, the Borrower shall have timely applied for, shall have been awarded
and, prior to or simultaneously with the Loan Closing, shall have closed a Trust
Loan for a portion of the Allowable Costs (as defined in such Regulations) of
the Project in an amount not in excess of the amount of Allowable Costs of the
Project financed by the Loan from the State, plus the amount of: (i) capitalized
interest during the Project construction period, if any, (ii) the cost of
funding reserve capacity for the Project, if any, and (iii) certain issuance
expenses related thereto, including, if applicable, a municipal bond insurance
policy premium;

(iv)          the Borrower shall have on hand moneys to pay for the greater of
(A) that portion of the total Costs of the Project that is not eligible to be
funded from the Loan or the Trust Loan, or (B) that portion of the total Costs
of the Project that exceeds the actual amounts of the loan commitments made by
the State and the Trust, respectively, for the Loan and the Trust Loan; and

(v)          no Event of Default nor any event that, with the passage of time or
service of notice or both, would constitute an Event of Default shall have
occurred and be continuing hereunder.

SECTION 3.03.          Amounts Payable.

(a)          The Borrower shall repay the Loan at zero-interest in principal
installments payable to the Trust semiannually on the Principal Payment Dates,
in accordance with the schedule set forth in Exhibit A-2 attached hereto and
made a part hereof, as the same may be amended or modified by the State, in
particular, without limitation, to make any adjustments to the amount of the
Loan in accordance with the definition thereof; provided, however, that the
amount of any reduction in the principal amount of the Loan pursuant to N.J.A.C.
7:22-3.26 shall be credited to the principal payments set forth in Exhibit A-2
in inverse order of their maturity. The obligations of the Borrower under the
Borrower Bond shall be deemed to be amounts payable under this Section 3.03.
Each payment made to the Trust pursuant to the Borrower Bond shall be deemed to
be a credit against the corresponding obligation of the Borrower under this
Section 3.03, and any such payment made to the Trust shall fulfill the
Borrower’s obligation to pay such amount hereunder and under the Borrower Bond.
Each payment made to the Trust pursuant to this Section 3.03 shall be applied to
the principal of the Loan.

(b)          In addition to the principal payments on the Loan required by
subsection (a) of this Section 3.03, the Borrower shall pay a late charge for
any such payment that is received by the Trust later than the tenth (10th) day
following its due date in an amount equal to the greater of twelve percent (12%)
per annum or the Prime Rate plus one half of one percent per annum on such late
payment from its due date to the date actually paid; provided, however, that
such late charge payable on the Loan shall not be in excess of the maximum
interest rate permitted by law.

-14-

 



(c)          In addition to the Loan Repayments payable under subsections (a)
and (b) of this Section 3.03, the Borrower shall pay one-half of the
Administrative Fee, if any, to the Trust semiannually on each February 1 and
August 1, commencing August 1, 2012, as further described in Exhibit B hereto.

SECTION 3.03A.          Loan Proceeds after Completion of Project Draws.

(a)          If, on the date which is one hundred eighty (180) days following
the final date for which a disbursement of Loan proceeds is scheduled to be made
pursuant to Exhibit C hereto, any Loan Proceeds remain undisbursed, the Borrower
must provide to the Trust and the Department a certificate of an Authorized
Officer of the Borrower (i) stating that the Borrower has not yet completed the
Project, (ii) stating that the Borrower intends to complete the Project, (iii)
setting forth the amount of remaining Loan Proceeds required to complete the
Project, and (iv) providing a revised draw schedule, in a form similar to
Exhibit C hereto and approved by the Department.

(b)          If, on the date which is one hundred eighty (180) days following
the final date for which a disbursement of Loan proceeds is scheduled to be made
pursuant to a revised draw schedule certified to the Trust and the Department in
accordance with Section 3.03A(a) hereof, any Loan Proceeds remain undisbursed,
the Borrower must provide to the Trust and the Department a certificate of an
Authorized Officer of the Borrower (i) stating that the Borrower has not yet
completed the Project, (ii) stating that the Borrower intends to complete the
Project, (iii) setting forth the amount of remaining Loan Proceeds required to
complete the Project, and (iv) providing a revised draw schedule, in a form
similar to Exhibit C hereto and approved by the Department.

(c)          If the Borrower fails to provide the certificate described in
paragraphs (a) or (b) of this Section 3.03A, when due, or if such certificate
states that the Borrower does not require all or any portion of the Loan
Proceeds to complete the Project, such Loan Proceeds which are not certified by
an Authorized Officer of the Borrower as being required to complete the Project
(“Excess Project Funds”) shall be applied by the State as a prepayment of the
Borrower’s Loan Repayments, and shall be applied to the principal payments
(including premium, if any) on the Loan in inverse order of their maturity.

SECTION 3.04.          Unconditional Obligations. The obligation of the Borrower
to make the Loan Repayments and all other payments required hereunder and the
obligation to perform and observe the other duties, covenants, obligations and
agreements on its part contained herein shall be absolute and unconditional, and
shall not be abated, rebated, set-off, reduced, abrogated, terminated, waived,
diminished, postponed or otherwise modified in any manner or to any extent
whatsoever while any Loan Repayments remain unpaid, for any reason, regardless
of any contingency, act of God, event or cause whatsoever, including (without
limitation) any acts or circumstances that may constitute failure of
consideration, eviction or constructive eviction, the taking by eminent domain
or destruction of or damage to the Project or Environmental Infrastructure
System, commercial frustration of the purpose, any change in the laws of the
United States of America or of the State or any political subdivision of either
or in the rules or regulations of any governmental authority, any failure of the
State to perform and observe any agreement, whether express or implied, or any
duty, liability or obligation arising

-15-

 

out of or connected with the Project or this Loan Agreement, or any rights of
set-off, recoupment, abatement or counterclaim that the Borrower might otherwise
have against the State, the Trust or any other party or parties; provided,
however, that payments hereunder shall not constitute a waiver of any such
rights. The Borrower shall not be obligated to make any payments required to be
made by any other Borrowers under separate Loan Agreements.

SECTION 3.05.          Loan Agreement to Survive Loan. The Borrower acknowledges
that its duties, covenants, obligations and agreements set forth in Sections
3.06(a) and (b) hereof shall survive the payment in full of the Loan.

SECTION 3.06.          Disclaimer of Warranties and Indemnification.

(a)          The Borrower acknowledges and agrees that: (i) the State does not
make any warranty or representation, either express or implied, as to the value,
design, condition, merchantability or fitness for particular purpose or fitness
for any use of the Environmental Infrastructure System or the Project or any
portions thereof or any other warranty or representation with respect thereto;
(ii) in no event shall the State or its agents be liable or responsible for any
incidental, indirect, special or consequential damages in connection with or
arising out of this Loan Agreement or the Project or the existence, furnishing,
functioning or use of the Environmental Infrastructure System or the Project or
any item or products or services provided for in this Loan Agreement; and (iii)
to the fullest extent permitted by law, the Borrower shall indemnify and hold
the State harmless against, and the Borrower shall pay any and all, liability,
loss, cost, damage, claim, judgment or expense of any and all kinds or nature
and however arising and imposed by law, which the State may sustain, be subject
to or be caused to incur by reason of any claim, suit or action based upon
personal injury, death or damage to property, whether real, personal or mixed,
or upon or arising out of contracts entered into by the Borrower, the Borrower’s
ownership of the Environmental Infrastructure System or the Project, or the
acquisition, construction or installation of the Project.

(b)          It is mutually agreed by the Borrower and the State that the State
and its commissioners, officers, agents, servants or employees shall not be
liable for, and shall be indemnified and saved harmless by the Borrower in any
event from, any action performed under this Loan Agreement and any claim or suit
of whatsoever nature, except in the event of loss or damage resulting from their
own negligence or willful misconduct.

(c)          In connection with its obligation to provide the insurance required
under Section 2.02(j) hereof: (i) the Borrower shall include, or cause to be
included, the State and its employees and officers as additional “named
insureds” on (A) any certificate of liability insurance procured by the Borrower
(or other similar document evidencing the liability insurance coverage procured
by the Borrower) and (B) any certificate of liability insurance procured by any
contractor or subcontractor for the Project, and from the later of the date of
the Loan Closing or the date of the initiation of construction of the Project
until the date the Borrower receives the written certificate of Project
completion from the State, the Borrower shall maintain said liability insurance
covering the State and said employees and officers in good standing; and (ii)
the Borrower shall include the State as an additional “named insured” on any
certificate of insurance providing against risk of direct physical loss, damage
or destruction of the Environmental

-16-

 

Infrastructure System, and during the Loan Term the Borrower shall maintain said
insurance covering the State in good standing.

The Borrower shall provide the State with a copy of each of any such original,
supplemental, amendatory or reissued certificates of insurance (or other similar
documents evidencing the insurance coverage) required pursuant to this Section
3.06(c).

SECTION 3.07.          Option to Prepay Loan Repayments. The Borrower may prepay
the Loan Repayments, in whole or in part, upon not less than ninety (90) days’
prior written notice to the State; provided, however, that, with respect to any
prepayment other than those required by Section 3.03A hereof, any such full or
partial prepayment may only be made (i) if the Borrower is not then in arrears
on its Trust Loan, (ii) if the Borrower is contemporaneously making a full or
partial prepayment of the Trust Loan such that, after the prepayment of the Loan
and the Trust Loan, the Trust gives its consent required under Section 3.07(iii)
of the Trust Loan Agreement, and (iii) upon the prior written approval of the
State. Prepayments shall be applied to the principal payments on the portion of
the Loan to be prepaid in inverse order of their maturity.

SECTION 3.08.          Priority of Loan and Trust Loan.

(a)          The Borrower hereby agrees that, to the extent allowed by law,
including, without limitation, the appropriations act of the New Jersey State
Legislature authorizing the expenditure of Trust bond proceeds to finance a
portion of the Costs of the Project, or the Borrower Bond Resolution, any loan
repayments then due and payable on the Borrower’s Trust Loan, including, without
limitation, any administrative fees and any late payment charges then due and
payable under the Trust Loan Agreement, shall be satisfied by the Trust before
any Loan Repayments then due and payable hereunder on the Loan shall be
satisfied by the Trust. The Borrower agrees not to interfere with any such
action by the Trust.

(b)          The Borrower hereby acknowledges that in the event the Borrower
fails or is unable to pay promptly to the Trust in full any loan repayments on
the Trust Loan, then any Loan Repayments paid by the Borrower on the Loan under
this Loan Agreement and received by the Trust during the time of any such loan
repayment deficiency under the Trust Loan Agreement shall be applied by the
Trust first to satisfy such Trust Loan Agreement loan repayment deficiency as a
credit against the obligations of the Borrower to make loan repayments of that
portion of interest under the Trust Loan Agreement that is allocable to the
amounts payable on Exhibit A-2 of the Trust Loan Agreement under the heading
“bond interest”, second, to the extent available, to make loan repayments of
principal under the Trust Loan Agreement and payments of principal on the bond
or note issued by the Borrower to the Trust pursuant to the Trust Loan
Agreement, third, to the extent available, to the payment of the administrative
fee payable under the Trust Loan Agreement and to make payments of that portion
of interest under the bond or note issued by the Borrower to the Trust that is
allocable to the administrative fee payable under the Trust Loan Agreement,
fourth, to the extent available, to the payment of late charges payable under
the Trust Loan Agreement and to make payments of that portion of interest under
the bond issued by the Borrower to the Trust that is allocable to the late
charges payable under the Trust Loan Agreement, and finally, to the extent
available, to make Loan Repayments on the Loan.

-17-

 



SECTION 3.09.          Approval of the New Jersey State Treasurer. The Borrower
and the State hereby acknowledge that prior to or simultaneously with the Loan
Closing the New Jersey State Treasurer, in satisfaction of the requirements of
Section 9a of the Act, issued the “Certificate of the New Jersey State Treasurer
Regarding the Approval of the Trust Loan and the Fund Loan” (the “Treasurer’s
Certificate”). Pursuant to the terms of the Treasurer’s Certificate, the New
Jersey State Treasurer approved the Loan and the terms and conditions thereof as
established by the provisions of this Loan Agreement.

 

 

 

-18-

 

ARTICLE IV

ASSIGNMENT OF LOAN AGREEMENT AND BORROWER BOND

SECTION 4.01.          Assignment and Transfer by State. The Borrower hereby
approves and consents to any assignment or transfer of this Loan Agreement and
the Borrower Bond that the State deems to be necessary in connection with the
environmental infrastructure loan program of the State under the Regulations.

SECTION 4.02.          Assignment by Borrower. Neither this Loan Agreement nor
the Borrower Bond may be assigned by the Borrower for any reason, unless the
following conditions shall be satisfied: (i) the State shall have approved said
assignment in writing; (ii) the assignee shall have expressly assumed in writing
the full and faithful observance and performance of the Borrower’s duties,
covenants, obligations and agreements under this Loan Agreement and, to the
extent permitted under applicable law, the Borrower Bond; and (iii) immediately
after such assignment, the assignee shall not be in default in the observance or
performance of any duties, covenants, obligations or agreements of the Borrower
under this Loan Agreement or the Borrower Bond.

 

 

-19-

 

ARTICLE V

EVENTS OF DEFAULT AND REMEDIES

SECTION 5.01.          Events of Default. If any of the following events occur,
it is hereby defined as and declared to be and to constitute an “Event of
Default”:

(a)          failure by the Borrower to pay, or cause to be paid, any Loan
Repayment required to be paid hereunder when due, which failure shall continue
for a period of fifteen (15) days;

(b)          failure by the Borrower to make, or cause to be made, any required
payments of principal, redemption premium, if any, and interest on any bonds,
notes or other obligations of the Borrower issued under the Borrower Bond
Resolution (other than the Loan and the Borrower Bond) or otherwise secured by
all or a portion of the property pledged under the Borrower Bond Resolution,
after giving effect to the applicable grace period;

(c)          failure by the Borrower to pay, or cause to be paid, any late
charges incurred hereunder or any portion thereof when due or to observe and
perform any duty, covenant, obligation or agreement on its part to be observed
or performed under this Loan Agreement, other than as referred to in subsection
(a) of this Section 5.01 or other than the obligations of the Borrower contained
in Section 2.02(d)(ii) hereof and in Exhibit F hereto, which failure shall
continue for a period of thirty (30) days after written notice, specifying such
failure and requesting that it be remedied, is given to the Borrower by the
State, unless the State shall agree in writing to an extension of such time
prior to its expiration; provided, however, that if the failure stated in such
notice is correctable but cannot be corrected within the applicable period, the
State may not unreasonably withhold its consent to an extension of such time up
to 120 days from the delivery of the written notice referred to above if
corrective action is instituted by the Borrower within the applicable period and
diligently pursued until the Event of Default is corrected;

(d)          any representation made by or on behalf of the Borrower contained
in this Loan Agreement, or in any instrument furnished in compliance with or
with reference to this Loan Agreement or the Loan, is false or misleading in any
material respect;

(e)          a petition is filed by or against the Borrower under any federal or
State bankruptcy or insolvency law or other similar law in effect on the date of
this Loan Agreement or thereafter enacted, unless in the case of any such
petition filed against the Borrower such petition shall be dismissed within
thirty (30) days after such filing and such dismissal shall be final and not
subject to appeal; or the Borrower shall become insolvent or bankrupt or shall
make an assignment for the benefit of its creditors; or a custodian (including,
without limitation, a receiver, liquidator or Trust of the Borrower or any of
its property shall be appointed by court order or take possession of the
Borrower or its property or assets if such order remains in effect or such
possession continues for more than thirty (30) days;

(f)          the Borrower shall generally fail to pay its debts as such debts
become due; and

-20-

 



(g)          failure of the Borrower to observe or perform such additional
duties, covenants, obligations, agreements or conditions as are required by the
State and specified in Exhibit F attached hereto and made a part hereof.

SECTION 5.02.          Notice of Default. The Borrower shall give the State
prompt telephonic notice of the occurrence of any Event of Default referred to
in Section 5.01(e) or (f) hereof and of the occurrence of any other event or
condition that constitutes an Event of Default at such time as any senior
administrative or financial officer of the Borrower becomes aware of the
existence thereof.

SECTION 5.03.          Remedies on Default. Whenever an Event of Default
referred to in Section 5.01 hereof shall have occurred and be continuing, the
State shall have the right to take whatever action at law or in equity may
appear necessary or desirable to collect the amounts then due and thereafter to
become due hereunder or to enforce the observance and performance of any duty,
covenant, obligation or agreement of the Borrower hereunder.

In addition, if an Event of Default referred to in Section 5.01(a) hereof shall
have occurred and be continuing, the State shall, to the extent allowed by
applicable law, have the right to declare all Loan Repayments and all other
amounts due hereunder (including, without limitation, payments under the
Borrower Bond) to be immediately due and payable, and upon notice to the
Borrower the same shall become due and payable without further notice or demand.

SECTION 5.04.          Attorneys’ Fees and Other Expenses. The Borrower shall on
demand pay to the State the reasonable fees and expenses of attorneys and other
reasonable expenses (including, without limitation, the reasonably allocated
costs of in-house counsel and legal staff) incurred by the State in the
collection of Loan Repayments or any other sum due hereunder or in the
enforcement of the observation or performance of any other duties, covenants,
obligations or agreements of the Borrower upon an Event of Default.

SECTION 5.05.          Application of Moneys. Any moneys collected by the State
pursuant to Section 5.03 hereof shall be applied (a) first to pay any attorneys’
fees or other fees and expenses owed by the Borrower pursuant to Section 5.04
hereof, (b) second, to the extent available, to pay principal due and payable on
the Loan (to the extent permitted by Section 3.08(b) hereof), (c) third, to the
extent available, to pay any other amounts due and payable hereunder, and (d)
fourth, to the extent available, to pay principal on the Loan and other amounts
payable hereunder as such amounts become due and payable.

SECTION 5.06.          No Remedy Exclusive; Waiver; Notice. No remedy herein
conferred upon or reserved to the State is intended to be exclusive, and every
such remedy shall be cumulative and shall be in addition to every other remedy
given under this Loan Agreement or now or hereafter existing at law or in
equity. No delay or omission to exercise any right, remedy or power accruing
upon any Event of Default shall impair any such right, remedy or power or shall
be construed to be a waiver thereof, but any such right, remedy or power may be
exercised from time to time and as often as may be deemed expedient. In order to
entitle the State to exercise any remedy reserved to it in this Article V, it
shall not be necessary to give any notice other than such notice as may be
required in this Article V.

-21-

 



SECTION 5.07.          Retention of State’s Rights. Notwithstanding any
assignment or transfer of this Loan Agreement pursuant to the provisions hereof,
or anything else to the contrary contained herein, the State shall have the
right upon the occurrence of an Event of Default to take any action, including
(without limitation) bringing an action against the Borrower at law or in
equity, as the State may, in its discretion, deem necessary to enforce the
obligations of the Borrower to the State pursuant to Section 5.03 hereof.

 

 

-22-

 

ARTICLE VI

MISCELLANEOUS

SECTION 6.01.          Notices. All notices, certificates or other
communications hereunder shall be sufficiently given and shall be deemed given
when hand delivered or mailed by registered or certified mail, postage prepaid,
to the Borrower at the address specified in Exhibit A-1 attached hereto and made
a part hereof and to the State and the Trust at the following addresses:

(a)          State:

New Jersey Department of Environmental Protection

Municipal Finance and Construction Element

401 East State Street – 3rd Floor

Trenton, New Jersey 08625-0425

Attention: Assistant Director

New Jersey Department of the Treasury

Office of Public Finance

State Street Square – 5th Floor

Trenton, New Jersey 08625-0002

Attention: Director

(b)          Trustee:

U.S. Bank National Association

21 South Street, 3rd Floor

Morristown, New Jersey 07960

Attention: Corporate Trust Departmen

Any of the foregoing parties may designate any further or different addresses to
which subsequent notices, certificates or other communications shall be sent by
notice in writing given to the others.

SECTION 6.02.          Binding Effect. This Loan Agreement shall inure to the
benefit of and shall be binding upon the State and the Borrower and their
respective successors and assigns.

SECTION 6.03.          Severability. In the event any provision of this Loan
Agreement shall be held illegal, invalid or unenforceable by any court of
competent jurisdiction, such holding shall not invalidate, render unenforceable
or otherwise affect any other provision hereof.

SECTION 6.04.          Amendments, Supplements and Modifications. This Loan
Agreement may not be amended, supplemented or modified without the prior written
consent of the State and the Borrower.

-23-

 



SECTION 6.05.          Execution in Counterparts. This Loan Agreement may be
executed in several counterparts, each of which shall be an original and all of
which shall constitute but one and the same instrument.

SECTION 6.06.          Applicable Law and Regulations. This Loan Agreement shall
be governed by and construed in accordance with the laws of the State of New
Jersey, including the Regulations, which Regulations are, by this reference
thereto, incorporated herein as part of this Loan Agreement.

SECTION 6.07.          Consents and Approvals. Whenever the written consent or
approval of the State shall be required under the provisions of this Loan
Agreement, such consent or approval may only be given by the State.

SECTION 6.08.          Captions. The captions or headings in this Loan Agreement
are for convenience only and shall not in any way define, limit or describe the
scope or intent of any provisions or sections of this Loan Agreement.

SECTION 6.09.          Further Assurances. The Borrower shall, at the request of
the State, authorize, execute, attest, acknowledge and deliver such further
resolutions, conveyances, transfers, assurances, financing statements and other
instruments as may be necessary or desirable for better assuring, conveying,
granting, assigning and confirming the rights, security interests and agreements
granted or intended to be granted by this Loan Agreement and the Borrower Bond.

 

 

-24-

 

IN WITNESS WHEREOF, the State and the Borrower have caused this Loan Agreement
to be executed, sealed and delivered as of the date first above written.



   

THE STATE OF NEW JERSEY

ACTING BY AND THROUGH THE

NEW JERSEY DEPARTMENT OF

ENVIRONMENTAL PROTECTION

 

 

 

[SEAL]   By: /s/ Michele N. Siekerka       Michele N. Siekerka, Esq.
Assistant Commissioner
Water Resource Management,
Department of Environmental
   Protection

ATTEST:

 

              /s/ Eugene J. Chebra, P.E.      

Eugene J. Chebra, P.E.

Acting Assistant Director

Municipal Finance and Construction Element,

Department of Environmental Protection

         

 

 

 

MIDDLESEX WATER COMPANY

 

[SEAL]

                  By: /s/ A. Bruce O’Connor ATTEST:     Vice President & CFO

 

 

      /s/ Kenneth J. Quinn       Kenneth J. Quinn, Secretary      



 

[signature page]

 

 

SCHEDULE A

Certain Additional Loan Agreement Provisions

S-1

 

EXHIBIT A-1

Description of Project and Environmental Infrastructure System

A-1

 

EXHIBIT A-2

Description of Loan

See Schedule to Specimen Borrower Bond (Exhibit D hereto)

A-2

 

EXHIBIT B

Basis for Determination of Allowable Project Costs

B-1

 

EXHIBIT C

Estimated Disbursement Schedule

C-1

 

EXHIBIT D

Specimen Borrower Bond

D-1

 

(To be supplied by Borrower’s bond counsel
in substantially the following form)

IMPORTANT NOTE: The next two pages set forth the form of the Borrower Bond
prepared by the Trust’s Bond Counsel for municipal/county Borrowers. Although
the Trust recognizes that each corporate Borrower has its own bond form as
required pursuant to its Borrower Bond Resolution, please incorporate in the
corporate bond form the pertinent information from this municipal/county bond
form (e.g., include the concept of principal amount or lesser amount under
Section 3.01, reference to payments to the Trust, disbursement process,
unconditional nature, prepayment, security and date). To the extent that you do
not have an existing Bond Resolution, the pledge under your Bond Resolution
should be drafted to constitute a general obligation pledge of (i) all the gross
revenues of the company and (ii) any specific property (e.g. mortgage) or other
security pledged for this transaction (e.g. letter of credit).

D-2

 

SEE IMPORTANT NOTE ON PRIOR PAGE

FOR VALUE RECEIVED, [the] [NAME OF BORROWER], a corporation duly created and
validly existing under the Constitution and laws of the State of New Jersey (the
“Borrower”), hereby promises to pay to the order of the State of New Jersey (the
“State”) the principal amount of ___________________ Dollars ($__________), or
such lesser amount as shall be determined in accordance with Section 3.01 of the
Loan Agreement (as hereinafter defined), at the times and in the amounts
determined as provided in the Loan Agreement, plus any other amounts due and
owing under the Loan Agreement at the times and in the amounts as provided
therein. The Borrower irrevocably pledges its full faith and credit for the
punctual payment of the principal of, and all other amounts due under, this
Borrower Bond and the Loan Agreement according to their respective terms.

This Borrower Bond is issued pursuant to the Loan Agreement dated as of May 1,
2012 by and between the State, acting by and through the New Jersey Department
of Environmental Protection, and the Borrower (the “Loan Agreement”). This
Borrower Bond is issued in consideration of the loan made under the Loan
Agreement (the “Loan”) to evidence the payment obligations of the Borrower set
forth therein. Payments under this Borrower Bond shall, except as otherwise
provided in the Loan Agreement, be made directly to the Trust (as defined in the
Loan Agreement) for the account of the State. This Borrower Bond is subject to
assignment or endorsement in accordance with the terms of the Loan Agreement.
All of the terms, conditions and provisions of the Loan Agreement are, by this
reference thereto, incorporated herein as part of this Borrower Bond.

Pursuant to the Loan Agreement, disbursements shall be made by the State to the
Borrower upon receipt by the State of requisitions from the Borrower executed
and delivered in accordance with the requirements set forth in Section 3.02 of
the Loan Agreement.

This Borrower Bond is entitled to the benefits and is subject to the conditions
of the Loan Agreement. The obligations of the Borrower to make the payments
required hereunder shall be absolute and unconditional, without any defense or
right of set-off, counterclaim or recoupment by reason of any default by the
State under the Loan Agreement or under any other agreement between the Borrower
and the State or out of any indebtedness or liability at any time owing to the
Borrower by the State or for any other reason.

This Borrower Bond is subject to optional prepayment under the terms and
conditions, and in the amounts, provided in Section 3.07 of the Loan Agreement.
To the extent allowed by applicable law, this Borrower Bond may be subject to
acceleration under the terms and conditions, and in the amounts, provided in
Section 5.03 of the Loan Agreement.

To the extent provided by law, this Borrower Bond is junior and subordinate in
all respects to any bonds of the Borrower issued on even date herewith to the
New Jersey Environmental Infrastructure Trust as to lien on, and source and
security for payment from, the general tax revenues of the Borrower.

D-3

 



IN WITNESS WHEREOF, the Borrower has caused this Borrower Bond to be duly
executed, sealed and delivered as of May 3, 2012.



    [NAME OF BORROWER] [SEAL]           By:   ATTEST:                      



 



D-4

 

EXHIBIT E

Opinions of Borrower’s Bond Counsel and General Counsel

 

E-1

 



 

EXHIBIT F

Additional Covenants and Requirements



F-1

 





EXHIBIT G

General Administrative Requirements for the
State Environmental Infrastructure Financing Program



G-1

 

